 

 

THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

COMMON STOCK PURCHASE WARRANT

 

For the Purchase of __________ Shares

of Common Stock, no par value

of

 

QUANTUMSPHERE, INC.

A California Corporation

 

For value received, ____________________ (the “Holder”), or his assigns, is
entitled to, on or before the date specified below on which this Common Stock
Purchase Warrant (the “Warrant”) expires, but not thereafter, to subscribe for,
purchase and receive the number of fully paid and nonassessable shares of the
common stock, no par value (the “Common Stock”), of QuantumSphere, Inc., a
California corporation (the “Company”) set forth above, at a price of
$__________ per share (the “Exercise Price”), upon presentation and surrender of
this Warrant and upon payment by bank check of the Exercise Price for such
shares of Common Stock to the Company at its principal office.

 

1.           Exercise of Warrant. This Warrant may be exercised in whole or in
part, from time to time, commencing on the date hereof (the “Issue Date”) and
expiring on the fifth (5th) anniversary date hereof, by presentation and
surrender hereof to the Company, with the Exercise Form annexed hereto duly
executed and accompanied by payment by bank check of the Exercise Price for the
number of shares specified in such form, together with all federal and state
taxes applicable upon such exercise, if any. If this Warrant should be exercised
in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the shares purchasable hereunder. Upon receipt
by the Company of this Warrant and the Exercise Price at the office of the
Company, in proper form for exercise, the Holder shall be deemed to be the
holder of record of the shares of Common Stock issuable upon such exercise,
notwithstanding that certificates representing such shares of Common Stock shall
not then be actually delivered to the Holder. If the subscription rights
represented hereby shall not be exercised at or before 5:00 P.M., Pacific Time,
on the expiration date specified above, this Warrant shall become void and
without further force or effect, and all rights represented hereby shall cease
and expire.

 



 

 

 



           2.           Call Provision. The Company may redeem the Warrant at
any time if, for a period twenty (20) consecutive trading days, the closing bid
price of the Company’s Common Stock is $5.00 or more (as reported by a national
securities exchange or the Over the Counter Bulletin Board), upon providing five
(5) trading days prior written notice to Holder ("Redemption Notice"). The
Company may redeem the Warrant, in whole or in part, at a redemption price equal
to $0.01 per share of common stock underlying this Warrant. Any redemption
hereunder shall occur on the date specified in the Redemption Notice
("Redemption Date"), provided that such Redemption Date may not occur until at
least five (5) trading days following the date on which the Holder received the
Redemption Notice (the "Redemption Notice Date"). The Company may not deliver
the Redemption Notice unless, for a period twenty (20) consecutive trading days,
the closing bid price of the Company’s Common Stock is $5.00 or more (as
reported by a national securities exchange or the Over the Counter Bulletin
Board). The period from the Redemption Notice Date to the Redemption Date shall
be referred to herein as the "Post-Call Period". The Holder may exercise this
Warrant, including any portion subject to a Redemption Notice, at any time and
from time to time during the period from the Redemption Notice Date through the
date on which the redemption price for such Warrants is paid by the Company (and
thereafter if such redemption price is not paid), and the Company shall honor
all tendered exercises of the Warrant during such period. All Redemption Notices
under this Section 2 shall be irrevocable.

 

           3.           Rights of the Holder. Prior to exercise of this Warrant,
the Holder shall not, by virtue hereof, be entitled to any rights of a
shareholder in the Company, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

 

           4.           Adjustment in Number of Shares.

 

 

(A)           Adjustment for Reclassifications. In case at any time, or from
time to time, after the Issue Date the holders of the Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received, or, on or after the record
date fixed for the determination of eligible stockholders, shall have become
entitled to receive, without payment therefore, other or additional stock or
other securities or property (including cash) by way of stock-split, spinoff,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any stock dividend of its or any subsidiary’s capital stock), then
and in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder(s) would hold on the date of
such exercise if on the Issue Date they had been the holder of record of the
number of shares of Common Stock of the Company called for on the face of this
Warrant and had thereafter, during the period from the Issue Date, to and
including the date of such exercise, retained such shares and/or all other or
additional stock and other securities and property receivable by them as
aforesaid during such period, giving effect to all adjustments called for during
such period. In the event of a declaration of a dividend payable in shares of
any equity security of a subsidiary of the Company, then the Company may cause
to be issued a warrant to purchase shares of the subsidiary (“Springing
Warrant”) in an amount equal to such number of shares of the subsidiary’s
securities to which the Holders would have been entitled, but conditioned upon
the exercise of this Warrant as a prerequisite to receiving the shares issuable
pursuant to the Springing Warrant.

 

 



2

 

 

(B)           Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the Issue Date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder(s) of this Warrant, upon the exercise hereof as
provided in Section 1, at any time after the consummation of such
reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities and property receivable upon
the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder(s) would be entitled had the Holders
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided herein; in each such case, the terms of this Warrant
shall be applicable to the shares of stock or other securities or property
receivable upon the exercise of this Warrant after such consummation.

 

5.           Officer’s Certificate. Whenever the number of shares of Common
Stock issuable upon exercise of this Warrant or the Exercise Price shall be
adjusted as required by the provisions hereof, the Company shall forthwith file
in the custody of its Secretary at its principal office, an officer’s
certificate showing the adjusted number of shares of Common Stock or Exercise
Price determined as herein provided and setting forth in reasonable detail the
facts requiring such adjustment. Each such officer’s certificate shall be made
available at all reasonable times for inspection by the Holder(s) and the
Company shall, forthwith after each such adjustment, deliver a copy of such
certificate to the Holder(s). Such certificate shall be conclusive as to the
correctness of such adjustment.

 

6.           Restrictions on Transfer. Certificates for the shares of Common
Stock to be issued upon exercise of this Warrant shall bear the following
legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES
ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE
SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF
OTHER APPLICABLE JURISDICTIONS.

 

The Holder, by acceptance hereof, agrees that, absent an effective registration
statement under the Securities Act of 1933, as amended (the “Act”), covering the
disposition of this Warrant or the Common Stock issued or issuable upon exercise
hereof, such Holder(s) will not sell or transfer any or all of this Warrant or
such Common Stock without first providing the Company with an opinion of counsel
reasonably satisfactory to the Company to the effect that such sale or transfer
will be exempt from the registration and prospectus delivery requirements of the
Act. The Holder agrees that the certificates evidencing the Warrant and Common
Stock which will be delivered to the Holder by the Company shall bear
substantially the following legend: The Holder of this Warrant, at the time all
or a portion of such Warrant is exercised, agrees to make such written
representations to the Company as counsel for the Company may reasonably
request, in order that the Company may be reasonably satisfied that such
exercise of the Warrant and consequent issuance of Common Shares will not
violate the registration and prospectus delivery requirements of the Act, or
other applicable state securities laws.

 



3

 

 

7.           Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.

 

8.           Reservation of Common Stock. The Company shall at all times reserve
and keep available for issue upon the exercise of the Warrants such number of
its authorized but unissued shares of Common Stock as will be sufficient to
permit the exercise in full of all outstanding Warrants.

 

9.           Notices. All notices and other communications from the Company to
the Holder of this Warrant shall be mailed by first class registered or
certified mail, postage prepaid, to the address furnished to the Company in
writing by the Holder.

 

10.          Change; Waiver. Neither this Warrant nor any term hereof may be
changed, waived, discharged or terminated orally but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.

 

11.          Law Governing. This Warrant shall be construed and enforced in
accordance with and governed by the laws of California.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer on ____________________, 20_____.

 

  QUANTUMSPHERE, INC.               By:                  Kevin D. Maloney    
Chief Executive Officer & President

 

 

 

 

 

 

4

